Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION


Response to Arguments
	Applicant’s arguments with regard to the art have been considered, but are moot in light of the new grounds of rejection necessitated by applicant’s amendment. 
	Applicant’s arguments with respect to the 101 rejection are persuasive.  The claims recite a practical application in displaying an avatar with a heat map. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 24-25 are rejected under 35 USC 103 as being unpatentable over US 2014/0176565 Adeyoola et al. (hereafter Adeyoola) in view of US 2015/0154453, Wilf (hereafter Wilf). 

1. A personalized shopping assistant system, comprising: 
a Point of Sale based automated shopping assistant apparatus, configured to generate a user shopping profile based on a capture of at least a part of a body of a user; (Adeyoola ¶28 creates a 3d user shopping profile using an image capture)
a shopping assistant server connected to a shopping assistant database and based in a communications cloud, wherein the shopping assistant server is configured to upload the user shopping profile to the shopping assistant database; (Adeyoola ¶260-261 discloses server connected to a database; see also ¶363-366) 
a product matching data module configured to generate a match between the user shopping profile and products that fit one or more elements of the user shopping profile; (Adeyoola ¶325 provides a matching service to find clothing that matches the user; see also ¶395-396, ¶407-409, ¶507-509, ¶542) 
a mobile device application configured to the user shopping profile in a store, using a mobile device of the user; and (Adeyoola ¶429 discloses a mobile device in the store)  
a plurality of product identifiers configured to enable the user to capture selected products using the mobile device application, wherein the plurality of product identifiers include scannable product data that is stored on the shopping assistant database; and (Adeyoola ¶429 discloses scannable barcodes that identify the product) 
a product selection module configured to interactively and selectably provide the user with automated product matching of one or more selected products in a store by using a matching algorithm to compare one or more parameters associated with the user shopping profile to one or more parameters of one or more products in the shopping assistance database to identify one or more matched products.  (Adeyoola ¶325, provides a recommended item for a user; see ¶375-378 for one example of matching profile to products; see also ¶395-396, ¶405-435; 507-514) 

Adeyoola does not disclose 
A digital avatar profile module configured to display a selected product on a user avatar and a color heat map indicating one of a tightness, tension, or friction of the selected product on the body part of the user.  

However, Wilf Fig 17, ¶50, ¶153, presents a heat map of a garment and body fit presented as a heat map.  Note that a heat map, by definition is colored “a representation of data in the form of a map or diagram in which data values are represented as colors.”  Further, that the fit of a garment, indicates how well it fits on a body, which would indicate areas of tightness/looseness, etc. on the body – see also e.g. ¶68.  It would have been obvious to modify the system of Adeyoola to include an avatar with a heat map for the purposes of illustrating the fit of a garment as taught by Wilf (¶153). 

2. The personalized shopping assistant system of claim 1, wherein the Point of Sale based automated shopping assistant apparatus includes one or more image scanners configured to at least a part of a body that relates to an anatomical profile of the user, and to enable capture of length, breadth and depth of the part of the body.  (Adeyoola ¶28 uses a captured picture of a person, which requires an image capture device, which would capture the dimensions of the user’s body)  

4. The personalized shopping assistant system of claim 1, wherein the Point of Sale based automated shopping assistant apparatus includes one or more light sources configured to capture a depth impression of at least a part of a body that relates to an anatomical profile of the user.  (Adeyoola ¶28 uses a captured picture of a person, which requires an image capture device; the examiner notes that in the absence of a light source, the picture would be pure black and therefore not have captured the image of the person, therefore a light source is present)  

7. The personalized shopping assistant system of claim 1, further comprising a shopping profile sharing module configured to enable a user to shop for a second user, when authorized, using a shopping profile of the second user.  (Adeyoola ¶264 shares the profile) 

8. The personalized shopping assistant system of claim 1, wherein the user shopping profile includes a feet profile, configured to enable footwear matching.  (Adeyoola ¶258 includes feet)  

24.  The personalized shopping assistant system of claim 1, wherein the product selection module is further configured to receive user selections to determine user updates to be made to the user shopping profile.  (Adeyoola ¶282 presents one user selection to update the shopping profile)

25.  The personalized shopping assistant system of claim 1, wherein the product selection module is further configured to receive, from the shopping assistant server, advanced product data to determine at least one of: purchasing options, inventory status, product qualities, product features, and reviews, and wherein the one or more matched products are identified based, at least in part, on the advanced product features.  (Adeyoola ¶385-386, inventory status)

Claim 3 is rejected under 35 USC 103 as being unpatentable over Adeyoola and Wilf in view of US patent 9,462,838, Smith et al. (hereafter Smith). 

Adeyoola/Wilf do not disclose 
3. The personalized shopping assistant system of claim 1, wherein the shopping assistant apparatus includes one or more pressure sensors configured to capture a depth impression of at least a part of a body that relates to an anatomical profile of the user.  
However, Smith abstract discloses pressure sensors to capture impression of a user’s body.  It would have been obvious to modify the system of Adeyoola/Wilf to include pressure sensors for the purposes of capturing the consumer’s body correctly to determine the proper fit of other clothes as taught by Smith (Abstract).  

Claim 5 is rejected under 35 USC 103 as being unpatentable over Adeyoola and Wilf in view of US 2008/0040278, Dewitt (hereafter Dewitt)

Adeyoola/Wilf do not disclose 
5. The personalized shopping assistant system of claim 1, further comprising a proximity sensor associated with the Point of Sale based automated shopping assistant apparatus, configured to identify when a user enters a selected geographical zone around the Point of Sale based automated shopping assistant apparatus and to identify the user shopping profile associated with the user.

Dewitt, abstract, discloses a system that identifies a user upon entry to the store. It would have been obvious to modify the system of Adeyoola/Wilf to include a user identification system upon entry to the store for purposes of providing advertisements to the user as taught by Dewitt. 

Claim 6 is rejected under 35 USC 103 as being unpatentable over Adeyoola and Wilf in view of US 2016/0063613, Zhao et al. (hereafter Zhao)

Adeyoola/Wilf do not disclose
6. The personalized shopping assistant system of claim 1, further comprising a proximity sensor associated with the Point of Sale based automated shopping assistant apparatus, configured automatically triggering a scan when the user is positioned in a proximity of the proximity sensor's.  

Zhao ¶67 uses sensors to determine when a user is near a display and automatically triggers a scan of the person near the display.   It would have been obvious to modify the system of Adeyoola/Wilf to include automatically triggering a scan of a person near the display in order to provide a live visual overlay as taught by Zhao (¶71)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684